NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

      BROAD OCEAN TECHNOLOGIES, LLC,
                 Appellant

                           v.

          NIDEC MOTOR CORPORATION,
                     Appellee
              ______________________

                      2017-1933
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2015-
01617.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

    Before DYK, WALLACH, and CHEN, Circuit Judges.
PER CURIAM.
                       ORDER
    Broad Ocean Technologies, LLC (“Broad Ocean”)
petitioned for inter partes review of claims 1–13 of the
7,990,092 patent (“’092 patent”), owned by Nidec Motor
Corporation (“Nidec”). The Patent Trial and Appeal Board
(“the Board”) instituted inter partes review with respect
2              BROAD OCEAN TECH., LLC   v. NIDEC MOTOR CORP.



to claims 7–13, but not claims 1–6. Ultimately, the Board
issued a Final Written Decision finding that Broad Ocean
did not demonstrate by a preponderance of the evidence
that claims 7–13 were unpatentable.
    Broad Ocean appealed to this court, arguing that
claims 7–13 were unpatentable. In its opening and reply
briefs, Broad Ocean noted that “the Board erred by not
addressing claims 1–6 in its Final Written Decision.”
Appellant Br. at 1, n.1; Appellant Reply Br. at 31–32. On
April 5, 2018, we affirmed the Board’s Final Written
Decision in a Rule 36 Judgment.
     On May 8, 2018, Broad Ocean filed a Combined
Petition for Panel and En Banc Rehearing. With respect
to claims 7–13, Broad Ocean argued that the court should
grant rehearing and hold that the Board erred in finding
that those claims were not shown to be unpatentable. We
deny that request.
    With respect to non-instituted claims 1–6, Broad
Ocean argued that, pursuant to the Supreme Court’s
recent decision in SAS Institute, Inc. v. Iancu, 138 S. Ct.
1348 (2018), the court should grant rehearing and then
remand for the Board to assess the patentability of claims
1–6 in a Final Written Decision. Contrary to Nidec’s
argument, we see no waiver of this argument. According-
ly, we grant that request. See Polaris Indus., Inc. v. Arctic
Cat, Inc., Nos. 2017-1870, -1871, 2018 WL 2435544 (Fed.
Cir. May 30, 2018).
    IT IS ORDERED THAT:
    Broad Ocean’s Petition for Panel Rehearing is grant-
ed-in-part and denied-in-part. The Rule 36 Judgment is
vacated. We affirm the Board’s determination that claims
7–13 were not shown to be unpatentable. The case is
remanded to the Board for institution of inter partes
review with respect to claims 1–6 and issuance of a Final
BROAD OCEAN TECH., LLC   v. NIDEC MOTOR CORP.               3



Written Decision addressing those claims. The petition is
otherwise denied.
                                FOR THE COURT

 June 14, 2018                   /s/ Peter R. Marksteiner
     Date                        Peter R. Marksteiner
                                 Clerk of Court